DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Applicant’s Amendment filed June 24, 2021 in response to Examiner’s Final Office Action has been reviewed. Claims 1-20 are pending. Claims 1 and 10 are amended. Claims 18-20 are added.

Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
The prior art of record fails to teach or suggest individually executing the event after the operation mode is switched from the first mode to the second mode in accordance with the trigger detection, wherein the switching operation is independent of the trigger for the event as set forth in independent claims 1 and 10.
	Dependent claims 2-9 and 11-20 being further limiting to the independent claims 1 and 10 are also allowed. 
	The closet prior art, Fujimori., US Patent Application Publication No 2016/0259486 teaches a projector includes a switching unit configured to switch, when a mode of the projector is a first The closest prior art fails to anticipate or render Applicant’s limitations above obvious. 
				Response to Arguments
Applicant’s arguments, see pages 8-9, filed 6/24/2021, with respect to amended claims 1 and 10 have been fully considered and are persuasive, and based on the updated searches in different databases.  The rejection of these claims has been withdrawn. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUY N PARDO whose telephone number is (571)272-4082.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/THUY N PARDO/Primary Examiner, Art Unit 2691